Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the papers filed on February 5, 2021. Claims 1- 25 are currently pending. Claims 1, 4, 14, 19-21 and 23 have been amended and claims 1-16 and 19-25 have been withdrawn from consideration by Applicants’ amendment filed on 2/5/2021. No claims were canceled or newly added. 
	Applicants’ election of Group V, Claim 17,  directed to a method for identifying compounds in response to the restriction requirement of December 15, 2020 is akwnoleged. In addition, Applicants’ election of the nucleotide of SEQ ID NO:1 is akwnoleged. 
Response to Applicants’ arguments
In relation to Applicants’ arguments filed on 2/5/2021 requesting examination of both: a single polynucleotide sequence and the corresponding polypeptide it encodes (See page 7, lines 15-17 and Table 1), Applicants’ arguments have been found persuasive. Accordingly, the examiner has withdrawn the restriction requirement between the polynucleotide of SEQ ID NO:1 and its corresponding encoded amino acid of SEQ ID NO: 2, as examination of both sequences together does not represent undue burden.  
	However, Applicants’ traversal to the restriction of the nucleotide sequences  3, 5, 7,
and 9 encoding the amino acid sequences disclosed in SEQ ID NOs: 4, 6, 8, and 10, respectively, has not been found persuasive as the nucleotide of sequence ID NO: 3, 5, 7 or 9  encoding its corresponding amino acid sequence ID NOs: 4, 6, 8 or 10 are independent and distinct sequences from the nucleotide of SEQ ID NO:1 and corresponding amino acid of SEQ ID NO:2. Additionally, the databases that must be searched are large, and growing continuously; thus, there is a burden on the Office to search multiple sequences that differ substantially in structure and function. Furthermore, the following Applicant’ remark, “In the event of allowance of the elected claims, Applicant respectfully requests rejoinder of the non-elected claims” is not found 
Claims 1-16 and 18-25 are withdrawn, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I-XI is maintained for reasons of record and the foregoing commentary, and hereby made FINAL. Claims that were drawn to a non-elected invention would have been withdrawn, as being directed to a non-elected invention. Reinstatement of claims drawn to non-elected inventions will be withdrawn during prosecution.
Applicant is reminded of the right to petition under 37 CFR 1.144, if applicant disagrees with the requirements for restriction filed on 12/15/2020. Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal.  A petition will not be considered if reconsideration of the requirement was not requested.  (See § 1.181.). 
Therefore claim 17 is currently under examination to which the following grounds of rejection are applicable. The method of claim 17 is examined to the extent that it reads on the elected nucleotide of SEQ ID NO:1 and the corresponding polypeptide it encodes of SEQ ID NO:2.
Priority
The present application is a DIV of 15/548,341 filed August 2, 2017 now ABN, which is a 35 U.S.C. 371 national stage filing of International Application No. PCT/US2016/014008, filed January 20, 2016. Applicants’ claim for the benefit of prior-filed parent provisional application US 62/111,958 filed on February 4, 2015 is acknowledged. Thus, the earliest possible priority for the instant application is February 4, 2015.
Specification

Drawings
Applicants are advised that upon issuance of a patent, the complete text of the sequence listing submitted in compliance with 37 C.F.R.§§1.821-1.825 will be published as part of the patent.  Therefore, it is unnecessarily redundant to repeat the sequence information in the form of Figures.  Applicants should amend the specification to delete any Figures (e.g. Figures 3A, 3B, 3C and 3D, for example) which consist only of nucleic acid or protein sequences which have been submitted in their entirety in computer readable format (i.e. as SEQ ID NO:'s) and should further amend the specification accordingly to reflect the replacement of the Figure by the appropriate SEQ ID NO.
Claim objection
Claim 17 is  objected to for the following informalities: Claim 17, directed to a method for identifying compounds that bind to the polypeptide, depends from claim 4 directed to a heterologous polypeptide having the amino acid SEQ No. 2. Consequently, claim 17 must be written in independent form. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The Specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The Specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and 

Claim 17 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for 
A method for identifying compounds that bind to the polypeptide of SEQ ID NO:2 of Helicoverpa zea encoded by a recombinant DNA molecule of SEQ ID NO: 1 (e.g., H. zea ATP-binding cassette sub-family A member 3 XnoC3 gene SEQ ID: 1), 
does not reasonably provide enablement for other Helicoverpa zea binding polypeptides having  Bt toxin binding activity and sharing at least about 90% sequence identity with the amino acid sequence set forth in SEQ ID NO: 2. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Claim 17 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. 
While the written description and enablement requirements are separate and generally separable requirements, the instant application fails to meet either requirement for essentially the same reasons, as set forth below.
Applicants discloses methods useful for managing Bt toxin resistance in plant pests, for monitoring of toxin resistance in plant pests, and for protecting plants against damage by plant pests comprising a Helicoverpa zea polypeptides or variants thereof, along  with transformed/transfected plant cells as expression systems for production of the receptor proteins a single Helicoverpa zea amino acid and DNA sequence, derived from midgut brush border membrane vesicles (BBMVs) of Helicoverpa zea.
The claims read on a broad genus of Bt toxin binding amino acids or ligands and DNA sequences (not limited to a microbial or Lepidoptera Bt toxin binding polypeptide) with 90% homology to SEQ ID NO: 2. 
The written description requirement for a genus may be satisfied by sufficient description of a representative number of species by actual reduction to practice or by disclosure of relevant identifying characteristics, i.e. structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between structure and function, or by a combination of such identifying characteristics, sufficient to show that applicant was in possession of the claimed invention. The court and the Board have repeatedly held (Amgen Inc. v. Chugai Pharmaceutical Co. Ltd.,18 USPQ2d 1016 (CA FC, 1991); Fiers v. Revel, 25 USPQ2d 1601 (CA FC 1993); Fiddes v. Baird, 30 USPQ2d 1481 (BPAI 1993) and Regents of the Univ. Calif. v. Eli Lilly & Co., 43 USPQ2d 1398 (CA FC, 1997)) that an adequate written description of a nucleic acid requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it, irrespective of the complexity or simplicity of the method; what is required is a description of the nucleic acid itself. It is not sufficient to define DNA solely by its principal biological property, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any DNA with that biological property. Naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. When one is unable to envision the detailed constitution of a complex chemical compound having a particular function, such as a nucleic acid or protein, so as to distinguish it from other materials, as well as a method for obtaining it, conception has not been achieved until reduction to practice has occurred, i.e., until after the nucleic acid has been isolated. Thus, claiming all DNA's that achieve a result without defining what means will do so is not in compliance with the description requirement. Rather, it is an attempt to preempt the future before it has arrived. Also, where a claim purports to cover all nucleic acids that encode a specific protein and the specification discloses but a single DNA known to do so, the situation is analogous to a single means claim and does not meet the enablement requirement under para. 1 of §112. The court has also held that a claimed nucleic acid could meet the written description and enablement requirements if the nucleic acid were defined by a disclosed process found, after-the-fact, to produce the nucleic acid, and claimed as a product-by-process. However, in the instant case, the nucleic acids are not claimed as a product-by-process, nor does the specification disclose any process known to yield a claimed nucleic acid. 

In the instant case, applicants only disclose the isolated form of a single insect midgut Bt toxin binding polypeptide from a single Helicoverpa isolate (i.e. the amino acid sequence of SEQ ID NO: 2, and the associated nucleic acid sequence of SEQ ID NO: 1). The specification teaches that H. zea peptides  have homology to members of the ABC Transporter subfamilies A and G (paragraph [0028]). Neither applicants nor the prior art disclose other Bt toxin binding polypeptides from another H. zea midgut tissue, let alone one that binds a Cry2A toxin. In fact, Bt toxin binding polypeptides or ATP-binding cassettes from other sources were identified in the Specification (See Table 1), wherein the disclosed Helicoverpa zea Bt toxin binding polypeptide of SEQ NO:2 shares only 74.5% homology with ATP-binding cassette sub-family A member 3 XnoC3 from Spodoptera frugiperda and 66.1% with ATP-binding cassette sub-family A member 3 5NOC3 from Ostrinia nubilalis (Table 1). 

    PNG
    media_image1.png
    152
    574
    media_image1.png
    Greyscale

Applicants are claiming other forms of Lepidopteran Bt toxin binding polypeptides, and Bt toxin binding polypeptide variants having an amino acid sequences with 90% homology to SEQ ID NO: 2, by function only, without a correlation between structure and function. Applicants provide no disclosure of what structural feature(s) of the instantly disclosed H. zea Bt toxin binding polypeptide are responsible for the contemplated binding activity to Cry2A relative to other forms of binding/ligand peptides from brush border membranes of the midgut epithelia of susceptible insect larvae (such as lepidopteran insects). Given the diversity of the claimed lepidopteran insects Bt toxin binding/ligand polypeptides, and Bt toxin variants, it is incumbent upon the specification to disclose means for identifying such Bt toxin peptides and variants having 90% sequence homology to SEQ ID NO: 2 commensurate in scope with coverage sought by the claims. The diversity of the Bt toxin binding/ligand polypeptides as illustrated in Table 1 and DNA sequences claimed, along with the lack of disclosure regarding other lepidopteran insects Bt toxin binding/ligand polypeptide sequences, would require the skilled artisan to conclude that the single Helicoverpa zea polypeptide set forth in SEQ ID NO:2 presented by the applicants is not sufficient to describe the claimed genus of  Bt toxin binding/ligand polypeptide variants having 90% sequence homology to SEQ ID NO: 2.
The specification does not provide any information on what amino acid residues are necessary and sufficient for the disclosed Bt toxin binding polypeptide properties, such as binding Cry1A toxin, relative to an O. nubilalis Bt toxin binding polypeptide or S. frugiperda Bt toxin binding polypeptide, for example. The specification also provides no teachings on what amino acid sequence modifications, e.g. insertions, deletions and substitutions, would be permissible in a variant polypeptide that would improve or at least would not interfere with the biological activity or structural features necessary for the biological activity and stability of the protein. Since there were no other examples of a functional lepidopteran insects Bt toxin  of O. nubilalis or S. frugiperda is no help because of the lack of sequence conservation (e.g., less than 90% in each case). 
Furthermore, it is known in the art that even conservative amino acid substitutions can adversely affect proper folding and biological activity if amino acids that are critical for such functions are substituted, and the relationship between the sequence of a polypeptide and its tertiary structure is neither well understood nor predictable (see Ngo, in The Protein Folding Problem and Tertiary Structure Prediction, Merz et al. (eds.), Birkhauser Boston: Boston, MA, pp. 433 and 492-495, 1994; of record). Tanaka et al (2013 FEBS J., pp.  1782-1794; of record) discloses that resistance to Cry1A toxin (the insecticidal protein Cry2Ab produced by Bacillus thuringiensis; i.e. a Bt toxin, used worldwide to suppress damage by lepidopteran pests) in H. virescens and Bo. mori is linked to mutations in ATP-binding cassette transporter subfamily C2 (ABCC2) proteins, and demonstrates that a single amino acid insertion found in  BmABCC2 from Cry1Ab-resistant larvae resulted in lack of susceptibility to Cry1Ab toxin and Cry1Ac (abstract). Rudinger (in Peptide Hormones, Parsons (ed.), University Park Press: Baltimore, MD, pp. 1-7, 1976; of record) discloses that even for peptide hormones, which are much smaller than the instant H. zea binding polypeptide, one cannot predict variant amino acid sequences for a biologically active polypeptide. Rather one must engage in "case to case painstaking experimental study" to determine active variants (see page 7). 
Consequently, excessive trial and error experimentation would have been required to identify the necessary lepidopteran insect binding polypeptide derivatives with an activity of SEQ ID NO: 2 since the amino acid sequence of such polypeptides could not be predicted - even were the activity known.
As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires:
that scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the art; in cases involving predictable factors, such as mechanical or electrical elements, a single 
In Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (Fed. Cir. 1991), the court ruled that a claim to a large genus of possible genetic sequences encoding a protein with a particular function that needs to be determined subsequent to the construction of the genetic sequences may not find sufficient support under 35 USC 112, 1st para., if only a few of the sequences that meet the functional limitations of the claim are disclosed and if undue experimentation would be required of one skilled in the art for determining other genetic sequences embraced by the claim. This is the case here, where specification discloses only one putative functional amino acid sequence, SEQ ID NO: 2, for a polypeptide having the necessary activity, and provides no guidance on determining which polypeptide variants of SEQ ID NO: 2 that would have an activity of SEQ ID NO: 2.
		To put the situation into perspective, the claims encompass any protein that is 95% similar to the 1742  amino acids of SEQ ID NO:2. That five percent variance results in a situation in which even if a 88 contiguous amino acid region is independently varied among the 20 different naturally occurring amino acids, there would be 9.9 x 1099 different possible molecules. In fact, since the variations could occur anywhere within the H. zea ATP-binding cassette sub-family A member 3 XnoC3 protein of SEQ: 2, the actual number of different possible molecules is order of magnitude greater than 9.9 x 1099.Therefore, as the Specification fails to describe adequately the structure and function of those Bt toxin binding Helicoverpa zea polypeptides peptides or variants thereof, one skilled in the art would not recognize a specific utility for those variants and would not know how to use them. Thus, for the reasons set forth above, undue experimentation is required to make and use the claimed variants having 90% sequence homology to SEQ ID NO: 2 and Bt toxin binding activity.

Claim Rejections - 35 USC § 102
Claim 17 is directed to a method for identifying compounds that bind to the polypeptide of SEQ ID NO: 2 comprising the active steps of:
a) contacting the polypeptide of SEQ ID NO:2 with one or more test compounds; and
b) determining whether the test compound binds to the polypeptide.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 17  is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kraft et al.,  (US Patent 9,970,926; effective filing date of provisional application 61/907,492 on November 22, 2013; as evidenced by Score search results for SEQ D NO: 2; Result No. 2; of record). 
Kraft et al discloses  methods of “screening for ligands that bind Bt toxin receptors, which methods comprise the steps of: a) providing at least one Bt toxin receptor comprising a recombinant receptor polypeptide disclosed herein; b) contacting the receptor polypeptide with a sample; and c) determining binding characteristics of the sample ligand” (col. 3, lines 12-24), falling within the scope of providing a Bt toxin binding/ligand polypeptide and contacting with one or more test compounds to determine binding affinity to the Bt toxin binding/ligand polypeptide. In relation to the amino acid of SEQ ID NO: 2, Kraft et al discloses  recombinant DNA and polypeptides for specific Bt toxin binding, in particular Kraft et al., teaches a recombinant DNA molecule encoding the Helicoverpa zea ABC transporter a7 identified as 

    PNG
    media_image2.png
    789
    608
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    235
    410
    media_image3.png
    Greyscale
In relation to the Cry9 toxin binding activity of SEQ ID NO:2,  Kraft et al., in Table 4 , Example 8, illustrates the binding activity of HzACa7 of SEQ ID NO:172 to Cry1Ac and TIC107 (a Cry1A-type protein toxin), (ABC transporter is a functional receptor for Cry1A toxins) [“Table 4 shows a number of ABC transporters identified from the cytotoxicity assessment as Bt toxin binding polypeptides by the present application.]” (column 20, lines 23-40). Moreover, Kraft et al., discloses recombinant DNA vectors comprising a promoter for expressing the recombinant receptor polypeptide either in a prokaryotic or eukaryotic cell (column 3, lines 1-5).
Thus, by teaching all the claimed limitations,  Kraft et al., anticipates the instant invention.
References made of record in a PTO-892 Form to complete the record
Tay et al., PLoS Genet; Published: November 19, 2015; 11(11): e1005534 . Publication Status: Online-Only Submitted (04-DEC-2014) Biosecurity Flagship, CSIRO, Black Mountain Laboratories, Clunies Ross Street, Canberra, ACT 2601, Australia (see Score search results for us-15-548-341-1.rge.). Tay et al., discloses a  Helicoverpa armigera ATP-Binding Cassette transporter subfamily A gene (ABCA2) for Cry2Ab toxin comprising the nucleotide of 6523 bases having 95.7 % sequence identity with the nucleotide of SEQ ID NO:1 of 5229 nucleotides (see Score search us-15-548-341-1.rge. results for SEQ ID NO:1; result No.1) . 

    PNG
    media_image4.png
    99
    680
    media_image4.png
    Greyscale

Helicoverpa armigera ATP-Binding Cassette transporter subfamily A gene (ABCA2) for Cry2Ab toxin comprising an amino acid sequence of 1742 amino acids having 98.8% with the amino acid sequence of SEQ ID NO:2 of 1472 amino acids (see Score search us-15-548-341- 2.rup. results for SEQ ID NO:2; result No.1)

    PNG
    media_image5.png
    113
    561
    media_image5.png
    Greyscale

Conclusion
Claim 17 is  rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633